Citation Nr: 1816976	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.   12-12 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for left hip degeneration (other than left hip strain) to include secondary to a left ankle strain.


REPRESENTATION

Veteran  represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal form an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a Travel Board hearing in August 2015, but prior to the hearing, he submitted a written statement withdrawing his hearing request.  The Board accordingly deems the Veteran's hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2017).

In a December 2016 rating decision, the RO granted service connection for left ankle strain and for left hip strain.  Therefore, those issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran's left hip degeneration (other than left hip strain) was not incurred in service, is not otherwise related to service, and was not caused or aggravated by his service-connected left ankle strain. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for left hip degeneration (other than left hip strain), to include as secondary to a service-connected disability, have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).



	(CONTINUED ON NEXT PAGE)






REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in May 2008 letter.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

This claim was remanded in August 2016 to obtain outstanding VA medical records and afford the Veteran examinations for his claimed left hip degeneration.  In August and September 2016, updated VA treatment records were obtained from Dublin VAMC.  Additionally, the Veteran was provided VA examination in October 2016.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

II.  Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  For arthritis, the disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307 (a)(3).

Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303 (b), 3.309.  For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause.  38 C.F.R. § 3.303 (b).  For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required.  Id.

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

A disability which is aggravated by a service-connected disorder may be service connected, but compensation is only available for the degree to which that condition was made worse by the service-connected condition - only to the degree that the aggravation is shown.  38 C.F.R. § 3.310.  In such a situation, VA laws require that the medical evidence must show a baseline level of severity of the nonservice-connected disease or injury, which is established by medical evidence created before the onset of aggravation.  Id.  

In this case, the Veteran contends that his left hip condition is caused by his service-connected left ankle disability.  As noted above, service connection has been granted for left hip strain.  As such, the issue before the Board is whether service connection is warranted for degeneration of the left hip, other than left hip strain.

Here, the medical evidence of records establishes that the Veteran was diagnosed with degenerative arthritis in the March 2009 VA examination report.  Therefore, the first element for service connection is met. 

The Veteran is service connected for left ankle strain and the Veteran contends that his left hip disability is caused by his left ankle strain.  Therefore, the second element for service connection is met.

In March 2009, the Veteran was afforded a VA examination.  The Veteran reported symptoms of pain, stiffness, and lack of endurance of in his left hip.  The Veteran reported that after his left ankle cast was removed he would get a hitch in his hip.  The VA examiner diagnosed the Veteran with degenerative arthritis of the hip.  She noted that the Veteran had no ankle diagnosis because there was no pathology to render a diagnosis.  For this reason, the VA examiner indicated that she was unable to determine a nexus between the Veteran's hip degenerative joint disease and his ankle condition.  Also, she noted in her findings that she did not review the Veteran's service treatment records (STRs).  

In August 2016, the Board remanded this matter to afford the Veteran another VA examination.  The Board found that the March 2009 VA examination was inadequate.  Therefore, the Board remanded for a new VA examination.  The Board asked the VA examiner to determine if the Veteran's left ankle disability caused his left hip disability, if not caused by the left ankle disability, was the left hip disability, permanently worsened beyond natural progression by the left ankle disability. 

In October 2016, the Veteran was afforded another VA examination.  The Veteran reported that his hip disability was related to his left ankle disability.  He reported that he experienced pain and had difficulty standing bending, and sitting.  In December 2016, the examiner provided her medical opinion of the etiology of the Veteran's left hip disability.  The examiner indicated that she reviewed the electronic file.  She noted that the Veteran had his hip replaced in February 2015.  She indicated that the Veteran continued to experience moderate to severe residuals of weakness, pain, and limitation of motion.  She diagnosed the Veteran with left hip strain and left hip degenerative arthritis.  The examiner concluded that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed inservice injury, event or illness.  The examiner also concluded that the claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of a service-connected disability.  The examiner's rationale for her opinion stated that the left ankle caused the hip strain only.  The examiner noted degenerative changes (arthritis was the pathophysiology leading to his replacement).  The examiner stated that the left hip arthritis leading to left hip replacement was a separate incident and not related to the left ankle. The examiner concluded that left hip arthritis leading to arthroplasty was due to natural progression due to age and normal wear and tear.

Turning to the third element, the preponderance of the evidence is against a finding that the Veteran's left hip condition, other than left hip strain, is related to his active service or the service-connected left ankle.  The October/December 2016 VA examiner opined that the Veteran's left hip degeneration was not related to his military service or caused by his left ankle strain.  She further commented that his left hip arthritis lead to arthroplasty was due to natural progression due to age and normal wear and tear.  As such, a fair reading of the opinion is that there is no causal relationship between the left hip condition other than left hip strain and the service-connected left ankle strain, either by causation or aggravation. There was no evidence the October/December 2016 VA examiner was not competent or credible, and as the opinion is based on a review of the claims file and examination of the Veteran, the Board finds that it is entitled to significant probative value concerning the etiology of the currently diagnosed left hip disability, other than left hip strain, including arthritis.  Nieves-Rodriguez, 22 Vet. App. 295.  VA treatment records reflect treatment for a left hip disability, but contain no opinions concerning the etiology of the left hip disability.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's left hip degeneration disability, other than left hip strain, is causally related to the Veteran's active service, to include as secondary to a left ankle strain.  The Veteran's statements concerning a direct and secondary causal nexus are not competent and entitled to no weight.  To the extent his statements indicate that his left hip is related to service and his left ankle disability, these statements are outweighed by the October/December 2016 medical opinion due to its well-reasoned rationale, review of the record, and the medical expertise of the providing physician.  As the preponderance of the evidence is against a finding of a nexus, service connection for left hip degeneration, other than left hip strain, to include as secondary to a left ankle strain is not warranted.

Turning to the presumption in favor of chronic diseases and continuity of symptomatology, arthritis is a recognized chronic disease for VA purposes.  38 C.F.R. § 3.309 (a).  As such, service connection based on these theories is potentially applicable.  However, there was no diagnosis of arthritis in the left hip in service, nor were there complaints of pain or other symptoms associated with his left hip. Following separation, the first complaint of joint pain is in 2008 statement from the Veteran, which is approximately 36 years after his separation.  As there is no evidence of either in-service manifestations sufficient to identify the disease entity or manifestation to a compensable degree within one year of his separation, service connection for left hip degeneration (other than left hip strain) to include secondary to a left ankle injury is not warranted based on either theory of presumptive service connection.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303 (b), 3.309.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for left hip degeneration (other than left hip strain) to include secondary to a left ankle strain is denied.




____________________________________________
K.J.ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


